Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 03/17/2021.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/17/2021, 07/01/2021, 08/13/2021, 09/07/2021, 10/11/2021, 11/11/2021, 12/10/2021, 01/19/2022, 02/14/2022 and 03/10/2022 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 03/17/2021 are accepted.	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “A computer-implemented method comprising: detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; determining that the filename already exists in a filename array; determining a reference to the filename in the filename array; and storing the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array.”
Claim 1 recites the limitation of “detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “detecting” in the context of this claim encompasses the user identifies the change/update of information.  Similarly, the limitation of determining that the filename already exists in a filename array, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “determining” in the context of this claim encompasses the user to determine/identify base on the information.   Similarly, the limitation of determining a reference to the filename in the filename array, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of this claim encompasses the user manually determine/identify/recognize whether the file in the log/note.  Also Similarly, the limitation of storing the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “storing” in the context of this claim encompasses the user manually recording/logging/saving a file in the system.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the detecting, determining, and storing steps.  The processor and storage units in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing an action) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the detecting, determining, and storing steps amounts to no more 
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “modification to the node includes renaming the node or adding the node as a new node to the tree data structure…storing the reference in the new or remaned node”. The claim language provides only further modify/updating which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “reference to the filename in the filename array includes an integer value that represents an offset location, or position of the filename in the filename array”. The claim language provides only further reference which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “storing the reference of the filename is a hash index”. The claim language provides only further recording/saving/logging which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 4 and includes all the limitations of claims 4 and 1. Claim 5 recites “hashing the filename to determine a position in the hash index…position in the hash index”. The claim language provides only further hashing the filename = naming a file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “determining that the position in the hash index is occupied…in the hash index”. The claim language provides only further determining/identify the information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “receiving a query for the reference of the filename…provide the reference of the filename”. The claim language provides only further search for a file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “retrieving, from the filename array using the reference; a string; and comparing the string with the filename…and the filename match”. The claim language provides only further search for a file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 9-11: are essentially the same as claims 1-8 except that they set forth the claimed invention as a non-transitory computer readable medium rather  
Regarding claims 9-11: are essentially the same as claims 1-8 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-8.
Accordingly, the claims 1-20 are not patent eligible.


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,016991.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 11,016991contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 17/204208. (See table below). 
		

Patent No.11,016991 claim 1
A computer-implemented method comprising: 
 detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; 
  determining that the filename already exists in a filename array;
 

 determining a reference to the filename in the filename array; and 
 storing the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array. 
 A computer-implemented method comprising: 
 detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; 
  determining that the filename does not already exist in a filename array; appending the filename and a separator to the filename array; 
 determining a location of the filename in the filename array; and storing the location of the filename in the node, wherein accessing the filename in the node uses the stored location to lookup the filename in the filename array.


Claims 2-8 of Patent No. 11,016991  satisfies all the elements of claims 2-8 of the instant application, and as such, anticipates the claims of instant application. 


Patent No. 11,016991 claim 9
A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: detect a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; 
determine that the filename already exists in a filename array; 




determine a reference to the filename in the filename array; and 
 store the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array.
 A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: detect a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; 
determine that the filename does not already exist in a filename array; 
append the filename and a separator to the filename array; 


determine a location of the filename in the filename array; store the location of the filename in the node; 
 access the location of the filename of the content item managed by the content management service, wherein the 
 retrieve the filename of the content item from a filename array at the location stored in the node.


Claims 2-8 of Patent No. 11,016991  satisfies all the elements of claims 10-16 of the instant application, and as such, anticipates the claims of instant application. 
 	
Instant Application claim 17
Patent No. 11,016991 claim 12
A system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to: detect a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; determine that the filename already exists in a filename array; determine a reference to 




Claims 13-18 of Patent No. 11,016991  satisfies all the elements of claims 18-20 of the instant application, and as such, anticipates the claims of instant application. 
  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US PGPUB 2014/0189051, hereinafter Hunter), in view of Malhotra et al. (US PGPUB 2016/0323358, hereinafter Mahhotra).
As per as claim 1, Hunter discloses:
 A computer-implemented method comprising: detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename (Hunter, e.g.,  figs. 8 and 12, associating with texts description, [0111], “…detect a content item change at a local file system in a synchronized folder…receive a confirmation of the corresponding action from content management system and update a GUID of the changed content item…” and further see [0115], “…content  
 	determining that the filename already exists in a filename array (Hunter, e.g., [0048], “content management system resolving conflicts” (the examiner asserts the content management identify/check if there is a conflict or not = filename already exists in a filename array), and [063-066], [0082] if there is conflict create a new content item = create a new filename, furthermore see [0115]);
 	 determining a reference to the filename in the filename array (Hunter, e.g., [0039-0042], “…a content directory identifying the location of each content item in content storage... The content directory can include a unique content entry for each content item stored in the content storage… include a content pointer that identifies the location of the content item in content storage…” (file/content identifier (file directory) that point/reference to data structure/store of the file) and further see [0056], “…each namespace as a set of content item objects with unique identifiers instead of as a directory-based hierarchy of content items. GUIDs can include one of three potential relationships. The first relationship is one GUID to many content item revisions, modeled as (rev_id, ns_id, sj_id). Content management system 106 can track mappings of a GUID to a current path of the content item in content management system 106, modeled as (ns_id, path)…”); and 
storing the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array (Hunter, e.g., [0005], [0029-0033], “…store metadata describing content 
	To make records clearer regarding to the language of “determining that the filename already exists” (although as stated above, Hunter functional disclose the features of determining that the filename already exists, see Hunter, Hunter, e.g., [0048], [063-066]).
However Malhotra, in an analogous art, discloses “determining that the filename already exists” (Malhotra, e.g., [0038], [0085] and [0088], “…file request parameters and/or other information can be used to determine the handling of any existing…” and further see [0094-0096], “…determination can made whether the requested file already exists in the local cache…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Malhotra and Hunter to managing and organizing files that store in the tree data structure to archiving easy to manage and retrieve it faster (Malhotra, e.g., [0038-0042]).
As per as claim 2, the combination of Malhotra and Hunter disclose:
The computer-implemented method of claim 1, wherein the modification to the node includes renaming the node or adding the node as a new node to the tree data structure, and wherein the computer-implemented method further comprises: storing the reference in the new or renamed node (Hunter, e.g., [0027], [0034], [0058] and [0073], “…changes to content in a designated folder and its sub-folders, such as new, deleted, modified, copied, or moved content items or folders…”). 
As per as claim 3, the combination of Malhotra and Hunter disclose:
The computer-implemented method of claim 1, wherein the reference to the filename in the filename array includes an integer value that represents an offset (Malhotra, e.g., [0052] and [0083], “…file identifier (e.g., file ID) and an offset and length of the data block…”), location (Hunter, e.g., ,[0029], [0039-0040], “…content directory identifying the location of each content item in content storage…”, or position of the filename in the filename array (Malhotra, e.g., [0144], “…packets, data structures, bit fields…can be positioned in storage location…”). 
As per as claim 4, the combination of Malhotra and Hunter disclose:
The computer-implemented method of claim 1, further comprising: storing the reference of the filename in a hash index (Malhotra, e.g., [0148], [0150] and  [0153], “…storage accessible by a key (e.g., filename, table name, block address, offset address, etc.)…”) (the examiner asserts key = hash index), and further see (Hunter, e.g., [0095-0096], (hash)). 
As per as claim 5, the combination of Malhotra and Hunter disclose:
The computer-implemented method of claim 4, further comprising: 
hashing the filename to determine a position in the hash index, wherein the reference of the filename is stored at the position in the hash index (Hunter, e.g., [0095-0096], (hash))  and further see (Malhotra, e.g., [0148], [0150] and  [0153]). 
As per as claim 6, the combination of Malhotra and Hunter disclose:
The computer-implemented method of claim 5, further comprising: 
determining that the position in the hash index is occupied 
(Hunter, e.g., [0048], “content management system resolving conflicts” (the examiner asserts the content management identify/check if there is a conflict or not = filename already exists in a filename array), and [063-066], [0082] if there is conflict create a new content item = create a new filename, furthermore see [0115]); and 
storing the reference of the filename in a next position in the hash index (Hunter, e.g., [0095-0096], (hash))  and further see (Malhotra, e.g., [0144], for position, and [0148], [0150] and  [0153]). 
As per as claim 7, the combination of Malhotra and Hunter disclose:
The computer-implemented method of claim 5, further comprising: 
 	receiving a query for the reference of the filename (Hunter, e.g., [0095-0096], [0099] and [0105], “…performing a "group by" query on the maximum rev_id in the guid_revision table…”); 
 	in response to the query, retrieving, from the position in the hash index, the reference of the filename, wherein the reference is associated with the filename array (Hunter, e.g., [0099-0104], (retrieving a file/content/document/results); and 
provide the reference of the filename (Hunter, e.g., [0099-0105]). 
As per as claim 8, the combination of Malhotra and Hunter disclose:
The computer-implemented method of claim 7, further comprising: retrieving, from the filename array using the reference, a string (Hunter, e.g., [0099-0104], (retrieving a file/content/document/results); and comparing the string with the filename, wherein the reference of the filename is confirmed when the string and the filename match (Hunter, e.g., [0108-0109], (retrieving the results that match with the search query). 
Claims 9-16 are  essentially the same as claims 1-8 except that they set forth the claimed invention as a non-transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.

Claims 17-20 are essentially the same as claims 1-8 except that they set forth the claimed invention as a system rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to manage content items in the tree data structure and synchronize content on management system.


Liu also teaches monitor users behavior (fig. 3) and array track [0375].
Liu further teaches organizing file/node in tree data structure [0408-0410].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163